Citation Nr: 0126627	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  96-41 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart condition 
secondary to service-connected migraine headaches.  

2.  Entitlement to service connection for a nervous condition 
secondary to service-connected migraine headaches.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

4.  Entitlement to repayment of apportionment paid from April 
1, 1998 to December 25, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from August 1974 to 
January 1978.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In September 1994, the RO denied claims for 
service connection for a heart condition and a nervous 
condition, with both claims secondary to service-connected 
migraine headaches.  In March 1996, the RO denied a claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In October 
1999, the RO denied the appellant's request for repayment of 
apportionment paid from April 1, 1998 to December 25, 1999.

In September 2001, a hearing was held at the central office 
in Washington, D.C., before C.W. Symanski, who is the member 
of the Board rendering the final determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The veteran has repeatedly expressed disagreement with the 
RO's failure to "reopen" a claim for service connection for 
a sinus condition and a urinary tract disorder.  He has also 
expressed disagreement with several RO denials of claims for 
annual clothing allowances, which he has indicated were 
denied between 1992 and 1995.  See e.g., veteran's letters of 
September and November of 1997, October 1998, July 1999 and 
December 2000.  However, a review of the claims file does not 
show that the RO has ever adjudicated a claim for service 
connection for either a sinus condition or a urinary tract 
disorder, or that the RO ever denied a claim for an annual 
clothing allowance prior to October 1996.  These issues are 
therefore referred to the RO for appropriate action.  


REMAND

The veteran argues that he has a heart condition, and a 
nervous condition, secondary to his service-connected 
migraine headaches, which are currently evaluated as 50 
percent disabling.  Specifically, a review of his written 
statements, and the transcripts from his hearings, held in 
April 1996 and September 2001, shows that he argues that he 
has the claimed conditions, to include chronic mitral valve 
prolapse, anxiety and depression, as a result of medications 
used to control his migraine symptoms.  These medications 
include Pamelor (Nortriptyline), and a beta-blocker, Inderal 
(Propranolol), which he states were both taken between 1990 
and 1992.  The veteran has submitted several articles from 
medical sources in support for the proposition that his 
migraine medications caused his heart condition.

The Board initially notes that the claims file was apparently 
lost by the RO, and that the claims file has been 
reconstructed.  A review of the reconstructed claims file 
shows that, according to a statement of the case, the veteran 
was afforded a VA cardiology examination in March 1994.  This 
examination included an etiological opinion concerning the 
veteran's heart condition.  However, this examination report 
is not currently associated with the claims file, and on 
remand, an attempt should be made to obtain it.  See 
38 U.S.C. § 5103A (West 2001); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  In the event that this examination report 
is not available, the veteran should be scheduled for another 
VA cardiology examination, to include an etiological opinion 
with regard to any diagnosed heart disorders.  

With regard to the claim for a nervous condition, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.  Of particular note, 
under the VCAA, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  This 
duty may include providing a claimant with a medical 
examination and/or a medical opinion.  See 38 U.S.C. 
§ 5103A(d) (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  In this case, the veteran has not been 
afforded a psychiatric examination, and an opinion has not 
been obtained as to whether or not he has an acquired 
psychiatric disorder secondary to his service-connected 
disabilities.  On remand, the veteran should be scheduled for 
a psychiatric examination, to include an etiological opinion 
with regard to any diagnosed acquired psychiatric disorders.  

With regard to the claim for TDIU, a VA neurological 
examination report, dated in August 1999, shows that the 
examiner stated that further evaluation by the neurology 
clinic was required prior to a decision as to whether his 
service-connected migraines rendered him unemployable.  
However, there is no indication that any further evaluation 
was ever performed.  On remand, the veteran should be 
scheduled for another neurological examination, to include 
obtaining an opinion as to the effect that the veteran's 
service-connected migraines have upon his ability to work.  
See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 
7 Vet. App. 229 (1994).  

It appears that the veteran has undergone VA vocational 
rehabilitation.  However, the claims file does not currently 
contain any vocational rehabilitation records, and it does 
not appear that an effort has been made to obtain such 
records.  As there is a possibility that there are records of 
vocational rehabilitation that may be favorable to the 
veteran's claim which are not currently associated with the 
claims file, a remand is required for an attempt to obtain 
these records.  See Moore v. Gober, 10 Vet. App. 436, 440 
(1997).  

With regard to the claim of entitlement to repayment of 
apportionment paid from April 1, 1998 to December 25, 1999, 
letters and documents from the State of Mississippi 
Department of Human Services, Division of Child Support 
Enforcement (hereinafter "DHS"), dated in 1999 and March 
2000, indicate that the veteran was obligated to pay $125 per 
month between 1995 and 2000.  The March 2000 letter further 
indicates that as of March 2000, the accumulated arrearage 
plus interest was $3,279.36.  

During his September 2001 hearing, the veteran essentially 
stated that he wanted DHS to credit him for the apportioned 
amount in issue (approximately $2,500), and that he would 
withdraw his appeal if the RO would send a letter to DHS 
notifying that agency that the veteran's benefits had been 
apportioned in the amount of $125 per month between April 
1998 and December 1999.  Therefore, on remand, the RO should 
send a letter to DHS, so notifying that agency.  In this 
regard, the Board parenthetically cautions the veteran that 
it is unclear whether DHS will give him credit for the 
apportioned amount, and that VA has no control over this 
matter.  See March 2000 DHS letter.  

In decisions, dated in October 1996, January 1997, November 
1997 and October 1997, the RO denied claims of entitlement to 
an annual clothing allowance.  In September 1997 and October 
1998, two notices of disagreement were received which express 
disagreement with these denials, and which may be considered 
timely.  See 38 C.F.R. § 20.302 (2001).  However, a statement 
of the case (SOC) was never issued with regard to any of 
these denials.  These issues therefore remain "open."  See 
Isenhart v. Derwinski, 3 Vet. App. 177, 180 (1992).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.  Therefore, on remand, the RO should issue SOC's 
to the veteran.  The claims are therefore REMANDED to the RO 
for the following development:

1.  With regard to its October 1996, 
January 1997, November 1997 and October 
1998 denials of the veteran's claims for 
an annual clothing allowance, the RO 
should furnish statements of the case to 
the veteran.  The veteran should be 
advised of the necessity of filing timely 
substantive appeals.  

2.  The RO should request that the 
veteran identify all VA and non-VA 
treatment he has received for migraines, 
as well as heart and nervous conditions, 
since February 2001 (i.e., the most 
recent evidence of record).  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such medical records which are not 
currently in the claims folder and in 
particular the report of the cardiology 
examination done in March 1994.  Copies 
of all records obtained should be 
associated with the claims folder.

3.  The RO should ask the veteran to 
provide the names and addresses of all 
offices through which he has received or 
applied for vocational rehabilitation.  
After obtaining any necessary 
authorizations, an attempt should be made 
to obtain these records and to associate 
them with the claims file.

4.  The RO should send a letter to DHS 
notifying that agency of the amount of 
the veteran's benefits that were 
apportioned to his child between April 
1998 and December 1999.  The veteran 
should be provided with a copy of the 
letter and inquiry made as to whether he 
wanted to withdraw his appeal on the 
apportionment issue as indicated during 
the course of his hearing.  

5.  If a copy of the cardiology 
examination report done in March 1994 is 
not obtained, the RO should schedule the 
veteran for a comprehensive 
cardiovascular examination to determine 
the nature and etiology of any heart 
disorder present.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
heart disorder was caused by the 
veteran's service-connected migraine 
headaches, to include medication used for 
control of migraine symptoms.  All 
indicated studies are to be conducted.  
The entire claims file and a copy of this 
REMAND must be made available to and 
reviewed by the examiner.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a 
detailed report.  

6.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and etiology of any 
acquired psychiatric disorder.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed acquired 
psychiatric disorder was caused by the 
veteran's service-connected migraine 
headaches, to include medication used for 
control of migraine symptoms.  All 
indicated studies are to be conducted.  
The entire claims file and a copy of this 
REMAND must be made available to and 
reviewed by the examiner.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a 
detailed report.  

7.  The RO should schedule the veteran 
for a neurological examination to 
determine the degree of severity of his 
service-connected migraine headaches, and 
their impact on his ability to obtain and 
maintain employment.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examiner is specifically requested to 
address whether the veteran's migraine 
headaches render the veteran completely 
unemployable at above a marginal level, 
supporting such opinion with reference to 
manifested symptomatology and 
limitations.

8.  After the action requested in the 
above paragraphs has been completed, the 
RO should adjudicate the issues of 
entitlement to service connection for 
heart and nervous conditions, and 
entitlement to TDIU, on the basis of all 
the evidence of record, and all 
applicable laws, regulations, and case 
law.  If the claims are denied, the usual 
appellate procedures should be instituted 
and the case then returned to the Board 
for completion of appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


